SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

30
CAF 12-02245
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF JADA G. AND JONATHAN G.
---------------------------------------------
WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

MARCELLA G., RESPONDENT,
AND JONATHAN C., RESPONDENT-APPELLANT.


PALOMA A. CAPANNA, WEBSTER, FOR RESPONDENT-APPELLANT.

JAMES WUJCIK, ACTING COUNTY ATTORNEY, GENESEO (WENDY S. SISSON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LINDA M. JONES, ATTORNEY FOR THE CHILDREN, BATAVIA.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered November 28, 2012 in a proceeding pursuant
to Social Services Law § 384-b. The order, inter alia, terminated the
parental rights of respondents on the ground of permanent neglect.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order granting the
petition alleging that he violated the terms of a suspended judgment
and terminating his parental rights on the ground of permanent
neglect. Family Court properly granted the petition. Contrary to the
father’s contention, the court properly determined that petitioner
established by a preponderance of the evidence that he violated one or
more terms of the suspended judgment (see Matter of Malik S. [Jana
M.], 101 AD3d 1776, 1777).

     We reject the father’s further contention that it was not in the
children’s best interests for the court to terminate his parental
rights. The court properly determined that the children’s best
interests would be promoted by transferring their guardianship and
custody to petitioner notwithstanding the fact that the children were
not in a preadoptive home (see Matter of Rasheen Lamont J., 244 AD2d
901, 902; see also Matter of Wesley Antonio C., 287 AD2d 374, 374).
Finally, we reject the contention of the Attorney for the Children
that the court should have imposed a schedule for the “winding down”
of the relationship between the father and the children. There is no
legal authority for such a schedule (see Matter of Hailey ZZ. [Ricky
                              -2-                   30
                                             CAF 12-02245

ZZ.], 19 NY3d 422, 437).




Entered:   February 7, 2014         Frances E. Cafarell
                                    Clerk of the Court